DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 11 January 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
	
Claim Status
Claims 1-80, 99, and 105-106 are cancelled.
Claim 109 is newly added.
Claims 81-104 and 107-108 are pending.

Claims 81-93, 97-98, 100-101, 103-104, and 107-109 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 81-82, 84, 88-93, 97, 100-101, and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Schou (CA 3,025,559 A1; of record), in view of Schmidt (US 2008/0260899 A1; cited hereinafter as “Schmidt ‘899”). 
Claim 81, as presently amended, recites a chewing gum for mucosal delivery of cannabinoids comprising water-soluble chewing gum ingredients and water-insoluble gum base, the gum base comprising one or more natural resins in an amount of 10-40% of the gum base, one or more elastomers in an amount of 3-30% of the gum base, and one or more elastomer plasticizers in an amount of 8-50% of the gum base, the one or more elastomer plasticizers varying the firmness of the gum base by inter-molecular chain breaking of the one or more elastomers, wherein the chewing gum comprises one or more high intensity sweeteners in an amount of 0.01 to 1% by weight of the chewing gum, wherein the chewing gum comprises one or more cannabinoids, and wherein the one or more cannabinoids comprises at least one phytocannabinoid that forms part of an extract. It is noted that the recitation of “wherein the one or more cannabinoids comprises at least one phytocannabinoid that forms part of an extract” is newly added. 
Schou teaches a compressed chewing gum composition for oral delivery of cannabinoids (pg 19: 25-29). In Example 7 (pg 72), Schou teaches a composition (CG2) comprising:

    PNG
    media_image1.png
    537
    237
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    534
    279
    media_image2.png
    Greyscale


Wherein gum base GB1 comprises (pg 70):


    PNG
    media_image3.png
    312
    370
    media_image3.png
    Greyscale


Schou teaches a chewing gum for oral delivery of cannabinoids (pg 19: 25-29). Schou teaches the gum base comprises: elastomer in the range of 5-40% by weight of the gum base; natural resin in the range of 8-45% by weight of the gum base (pg 46: 17-19); and 5 to 55% by weight elastomer plasticizers (pg 56: 3-5). For each component, there is significant overlap with the claimed range; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05 (I). For the limitation of the amount of one or more high intensity sweeteners, Schou teaches an amount of high intensity sweeteners of 0.3% (acesulfame K in an amount of 0.1% and aspartame in an amount of 0.2%) in Example 7 (pg 71), within the claimed range. 
Schou teaches or defines the term “elastomer plasticizers” in claims 81 and 107-108 as follows (pg 48: 11-15):


    PNG
    media_image4.png
    112
    607
    media_image4.png
    Greyscale


This definition of “elastomer plasticizers” is, in fact, identical to that disclosed in the instant Specification at page 32, lines 10-15: 


    PNG
    media_image5.png
    275
    1118
    media_image5.png
    Greyscale


It is noted that the Applicant has not claimed a specific compound as an elastomer plasticizer.
Regarding the newly added limitation to claim 81 of “wherein the one or more cannabinoids comprises at least one phytocannabinoid that forms part of an extract,” the specification discloses the following (pg 45, lines 9-11): "the terms "cannabinoid extract" or "extract of cannabinoids", which are used interchangeably, encompass "Botanical Drug Substances" derived from cannabis plant material (pg 46, lines 11-13). The specification further discloses that “A botanical drug substance does not include a highly purified or chemically modified substance derived from natural 
Schou, in teaching cannabinoids useful in the invention, does not teach a requirement of the use of “highly purified, Pharmacopoeial grade cannabinoids.” Schou teaches the composition comprises one or more cannabinoids, with the stipulation that the cannabinoids must have a phenolic moiety (Abstract). For example, Schou teaches the cannabinoids may be a three-part mixture of tetrahydrocannabinol, cannabidiol, and cannabinol (pg 10: 30-31).
For claim 82, Schou teaches in Example 7 an amount of high intensity sweeteners of 0.3%, within the claimed range.
For claim 84, Schou teaches the THC-CBD complex is combined with the high intensity sweeteners in a blender (pg 69), meeting the limitation of “close proximity.”
For claim 88, Schou teaches the chewing gum is extruded and the water soluble ingredients are added to the gum base (pg 71: e.g. 15).
For claim 89, Schou teaches suitable taste masking agents for lozenges of the invention or embodiments thereof may include, but are not limited to intensive sweetening agents and/or flavorants (pg 39: 18-26). While Schou does not teach sweetening agents and flavorants for use in masking the taste of cannabinoids in the chewing gum embodiment, one of ordinary skill would be motivated to use sweetening agents and flavorants for chewing gum since addition of sweetening agents and flavorants would constitute a combination of prior art elements according to known methods to yield a predictable result. See MPEP 2143(I).

For claim 90, Schou teaches (pg 2: 30 to pg 3: 3) 
A further important advantage of the invention may be that while the composition has a very desirable stability retainable in orally dispensable delivery vehicles, such delivery vehicles be operable with a synchronized release of flavor and/or taste masking agents giving the user a desirable experience while delivering an effective amount of the cannabinoid(s) to the user.

For claim 91, Schou teaches (pg 16: 14-15) an embodiment of the invention the powdered composition is adapted to release at least 80 percent by weight of said cannabinoids after 10 minutes, and Schou also teaches the rate of release of the high potency sweetener is about the same as the cannabinoid. As such, this teaching is considered to overlap the claimed range for at least the following reason: this teaching of Schou includes a 100% release of high potency sweetener after 10 minutes. As such, the release of 100% of the high potency sweetener may occur in less than 10 minutes, for example within 5 minutes.

For claim 93, Schou teaches the cannabinoid can be cannabidiol (CBD) (Example 7 and pg 10: 9-10).
Claim 97 is in the form of a product-by-process claim. As discussed in MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   Since the product formed by the claimed process (reciting a “pre-mixture”) appears to be substantially identical with the product of Example 7 as discussed above, the limitation of claim 97 is met.
For claim 99, Schou teaches that in an advantageous embodiment of the invention said one or more cannabinoids are derived from cannabis (pg 8: 14-15).
For claim 100, Schou teaches citrus and fruit flavors (pg 39: 18-26), known in the art to contain terpenes such as limonene.
For claim 101, Schou teaches preparation of a CBD-containing polymer from CBD (pg 63, Example 2).
For claim 103, Schou teaches addition of surfactants such as TWEEN 80 (pg 57: 20-23). 

Schou does not teach the limitation of “natural resins in an amount of 10-40%” recited in at least claims 81and 107-108 with sufficient specificity.
Schmidt ‘899 teaches the missing element of Schou.
Schmidt ‘899 teaches gum base formulations that are relatively soft (501) or relatively hard (502), comprising natural resins, elastomer, polyvinyl acetate (PVA; elastomer plasticizer), filler, and softeners (pg 15, [0256]; shown below in Table 1). 


    PNG
    media_image6.png
    220
    352
    media_image6.png
    Greyscale


It is noted that Schmidt ‘899 teaches PVA as an elastomer plasticizer at pg 7, [0148]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include natural resins in the claimed amount in the chewing gum composition of Schou. A person of ordinary skill would have been motivated to choose a natural resin in the claimed amount to include in the chewing gum composition of Schou because Schmidt ‘899 teaches that the consistency or hardness of a chewing comprising the claimed amounts of each of natural resins, elastomer plasticizer, and elastomer can be varied depending on the composition of each element in order to obtain a gum with appropriate hardness or softness.

	2) Claims 85-87 are rejected under 35 U.S.C. 103 as being unpatentable over Schou (cited above), in view of Schmidt ‘899 (cited above) and Schmidt (EP 1 554 935 A1; of record).
The teachings of Schou and Schmidt ‘899 are discussed above.
The combination of Schou and Schmidt ‘899 does not teach the limitations of claims 85-57 regarding the placement of the water-soluble chewing gum ingredients in a chewing gum.
Schmidt teaches the missing elements of the combination of Schou and Schmidt ‘899.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to partly separate the water soluble and the gum base ingredients in the chewing gum invention of the combination of Schou and Schmidt ‘899, such as a formulation comprising multiple layers containing discreet ingredients, since Schmidt teaches such an arrangement of sweeteners allows for improved taste and longer-lasting sweetness sensation. 

3) Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Schou (cited above), in view of Schmidt ‘899 (cited above) and Jarho (US 2009/0298929 A1; of record).
The teachings of Schou and Schmidt ‘899 are discussed above.
The combination of Schou and Schmidt ‘899 does not teach a cannabidiol in the form of a complex with a cyclodextrin.
Jarho teaches the missing element of the combination of Schou and Schmidt ‘899.
-CD, -CD and -CD) in buccal formulations such as chewing gums in order to improve the dissolution rate and bioavailability of selected cannabinoids, such as cannabidiol and tetrahydrocannabinol (pg 1, [0009] and [0010]). Jarho teaches the natural cyclodextrins improve the dissolution rate, absorption rate and bioavailability of classical cannabinoids when administered buccally (pg 2, [0016]), even though the cannabinoids are essentially insoluble (pg 2, [0017] and [0018]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute a complex of a cannabinoid and a cyclodextrin for the resin bound cannabinoid in the chewing gum composition of the combination of Schou and Schmidt ‘899. A person of ordinary skill would have been motivated to choose a complex of a cannabinoid and a cyclodextrin in the chewing gum of Schou since Jarho teaches that such a complex is useful for increasing the dissolution rate, absorption rate, and bioavailability of the cannabinoids in the chewing gum formulation.

4) Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Schou (cited above), Schmidt ‘899 (cited above), and Van Damme (US 2015/0209322 A1; of record).
The teachings of Schou and Schmidt ‘899 are discussed above.
The combination of Schou and Schmidt ‘899 does not teach a coating comprising a cannabinoid as recited in claim 104.

Van Damme teaches chewing gum formulations comprising cannabinoids (pg 2, [0018]). Van Damme teaches the chewing gum prepared from the chewing gum composition may comprise a core and a coating, wherein the core and/or the coating can comprise a portion of the total content of the cannabinoid which is present in the chewing gum composition. Van Damme teaches this arrangement of elements of the chewing gum enables a controlled release profile. See pg 3, [0042]). Van Damme teaches the identical cannabinoid release characteristics as Estey, namely that the chewing gum composition releases at least 1% by weight to not more than 30% by weight, based on the total weight content of the cannabinoid in the chewing gum composition, within five minutes after ingestion.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a coating comprising cannabinoid in the chewing gum composition of the combination of Schou and Schmidt ‘899. A person of ordinary skill would have been motivated to choose a coating comprising a cannabinoid on the chewing gum of Schou since Van Damme teaches that such a coating is useful for achieving a rapid release profile for the cannabinoids in the chewing gum. 

5) Claims 81-87, 89-97, 99-101, 103, and 107-108 are rejected under 35 U.S.C. 103 as being unpatentable over Estey (US 2017/0368020 A1; of record), in view of Schou (cited above) and Schmidt ‘899 (cited above), as evidenced by Leizner ("The composition of hemp seed oil and its potential as an important source of nutrition." Journal of Nutraceuticals, functional & medical foods 2.4 (2000): 35-53; of record).
Estey teaches oral compositions provide delivery of cannabinoids to a subject in the form of chewing gum (Abstract and pg 1, [0004]).
For claims 81 and 107-108, Estey teaches the chewing gum composition contains water soluble sugar, sugar alcohols, a water-insoluble gum base, and cannabidiol (pg 4, [0052] and pg 5, [0054]). Estey teaches natural resin is present in gum base in an amount of from about 10% to about 80% (pg 5, [0055]), overlapping the claimed range. Estey teaches the amount of high intensity sweeteners is from about 0.01% to about 2% (pg 4, [0053]), overlapping the claimed range. Estey teaches the chewing gum composition contains from about 0.1% to about 10% cannabinoids (pg 5, [0058]).
For claims 82 and 107-108, Estey teaches the amount of high intensity sweeteners is from about 0.01% to about 2% (pg 4, [0053]), overlapping the claimed range. 
For claim 83, Estey teaches the cannabinoid species or derivatives (pg 4, [0048]), reading on an unbound form.
For claim 84, Estey teaches the cannabinoid and the high intensity sweetener is tableted together (pg 9, [0091]), reading on the limitation of “close proximity.”
For claims 85-87, Estey teaches the sweetener can be located in a powder layer (pg 7, [0073]).

For claims 93 and 101, Estey teaches the chewing gum can contain the cannabinoids cannabidiol (CBD), tetrahydrocannabinol (THC), and combinations thereof (pg 4, [0048]), reading on the “at least one isolated cannabinoid” recitation in claim 101.
For claim 97, Estey teaches that the cannabinoid (pg 7, [0071]) and sweetener (pg 9, [0091]) are included in a bulk powder prior to formulation of the gum piece.
For claim 99, Estey teaches hemp oil in the composition (pg 4, [0052]).
For claim 100, Estey teaches the composition can include hemp oil ([0052]); the evidentiary reference of Leizner teaches hemp oil comprises terpenes. See Leizner, pgs 48-49.
For claim 103, Estey teaches the composition can include polysorbate 20, 40, 60, or 80 in the composition as a surfactant, reading on a “self-emulsifying agent (pg 9, [0093]).
Estey does not teach the composition of the gum base as recited in claims 81 and 107-108 or the release rates recited in claims 90 and 91.
As discussed above, Schou and Schmidt ‘899 teach the missing elements of Estey.
Schou teaches a chewing gum for oral delivery of cannabinoids (pg 19: 25-29). Schou teaches the gum base comprises:  elastomer in the range of 5-40% by weight of the gum base; natural resin in the range of 8-45% by weight of the gum base (pg 46: 17-19); and 5 to 55% by weight elastomer plasticizers (pg 56: 3-5). For prima facie case of obviousness exists. See MPEP 2144.05 (I). 
For claim 90, Schou teaches (pg 2: 30 to pg 3: 3) 
A further important advantage of the invention may be that while the composition has a very desirable stability retainable in orally dispensable delivery vehicles, such delivery vehicles be operable with a synchronized release of flavor and/or taste masking agents giving the user a desirable experience while delivering an effective amount of the cannabinoid(s) to the user.

For claim 91, Schou teaches (pg 16: 14-15) an embodiment of the invention the powdered composition is adapted to release at least 80 percent by weight of said cannabinoids after 10 minutes, and Schou also teaches the rate of release of the high potency sweetener is about the same as the cannabinoid. As such, this teaching is considered to overlap the claimed range for at least the following reason: this teaching of Schou includes a 100% release of high potency sweetener after 10 minutes. As such, the release of 100% of the high potency sweetener may occur in less than 10 minutes, for example within 5 minutes.
For claim 92, Schou teaches the gum base comprises elastomer in the range of 5-40% by weight of the gum base, natural resin in the range of 8-45% by weight of the gum base, and synthetic resin in the range of 5-95% by weight of the gum base (pg 46, 17-20), overlapping the claimed range.
For the amount of softener recited in claim 107, Schou teaches 5 to 35% by weight softener (cited above), overlapping the claimed range.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include the gum base comprising the elements taught by the combination of Schou and Schmidt ‘899 in the claimed amounts in the chewing gum composition taught by Estey. A person of ordinary skill would have been motivated to choose the gum base taught by Schou as the specific gum base to include in the chewing gum taught by Estey because Schou teaches that the gum base is improved since it is easier to manufacture and the gum base is biodegradable. As for the amounts of the gum base components required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount of each component in order to obtain a workable product that provides the claimed release characteristics, following the teaching of Schmidt ‘899. It is noted that Schou teaches a polymer-bound source of cannabinoid(s); one of ordinary skill would expect the unbound cannabinoid(s) taught by Estey to have a release rate equal to or less than the release time taught by Estey since the unbound cannabinoid(s) of Estey do not require the additional time period that may be required to dissociate from the resin of Schou prior to release from the chewing gum composition.

6) Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Estey (cited above), in view of Schou (cited above), Schmidt ‘899 (cited above), and Jarho (cited above).
The teachings of Estey, Schou, and Schmidt ‘899 are discussed above.
The combination of Estey, Schou, and Schmidt ‘899 does not teach a cannabidiol in the form of a complex with a cyclodextrin.
Jarho teaches the missing element of the combination of Estey, Schou, and Schmidt ‘899.
Jarho teaches the use of natural cyclodextrins (-CD, -CD and -CD) in buccal formulations such as chewing gums in order to improve the dissolution rate and bioavailability of selected cannabinoids, such as cannabidiol and tetrahydrocannabinol (pg 1, [0009] and [0010]). Jarho teaches the natural cyclodextrins improve the dissolution rate, absorption rate and bioavailability of classical cannabinoids when administered buccally (pg 2, [0016]), even though the cannabinoids are essentially insoluble (pg 2, [0017] and [0018]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a complex of a cannabinoid and a cyclodextrin in the chewing gum composition of the combination of Estey, Schou, and Schmidt ‘899. A person of ordinary skill would have been motivated to choose a complex of a cannabinoid and a cyclodextrin in the chewing gum of the combination of Estey, Schou, and Schmidt ‘899 since Jarho teaches that such a complex is useful for increasing the dissolution rate, absorption rate, and bioavailability of the cannabinoids in the chewing gum formulation.
7) Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Estey (cited above), in view of Schou (cited above), Schmidt ‘899 (cited above) and Van Damme (cited above).
The teachings of Estey, Schou, and Schmidt ‘899 are discussed above.
The combination of Estey, Schou, and Schmidt ‘899 does not teach a coating comprising a cannabinoid as recited in claim 104.
Van Damme teaches the missing elements of the combination of Estey, Schou, and Schmidt ‘899.
Van Damme, as discussed above, teaches chewing gum formulations comprising cannabinoids (pg 2, [0018]). Van Damme teaches the chewing gum prepared from the chewing gum composition may comprise a core and a coating, wherein the core and/or the coating can comprise a portion of the total content of the cannabinoid which is present in the chewing gum composition. Van Damme teaches this arrangement of elements of the chewing gum enables a controlled release profile. See pg 3, [0042]). Van Damme teaches the identical cannabinoid release characteristics as Estey, namely that the chewing gum composition releases at least 1% by weight to not more than 30% by weight, based on the total weight content of the cannabinoid in the chewing gum composition, within five minutes after ingestion.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a coating comprising a cannabinoid in the chewing gum composition of the combination of Estey, Schou, and Schmidt ‘899. A person of ordinary skill would have been motivated to choose a coating comprising a cannabinoid on the chewing gum of the combination of Estey 

8) Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over Estey (cited above), in view of Schou (cited above), Schmidt ‘899 (cited above), and McCoy (“Natural extracts and synthetics square off as cannabinoid drugs,” Chemical and Engineering News, 96(46), November 18, 2018, 1-4), as evidenced by Leizner (cited above).
Claim 109 is drawn to a chewing gum for mucosal delivery of cannabinoids, comprising water-soluble chewing gum ingredients and water-insoluble gum base, the gum base comprising one or more natural resins in an amount of 10-40% of the gum base, one or more elastomers in an amount of 3-30% by weight, and one or more elastomer plasticizers in an amount of 8-50% of the gum base, the one or more elastomer plasticizers varying the firmness of the gum base by inter-molecular chain breaking of the one or more elastomers, wherein the chewing gum comprises one or more high intensity sweeteners in an amount of 0.01 to 1 % by weight of the chewing gum, wherein the chewing gum comprises one or more cannabinoids, and wherein the one or more cannabinoids comprises at least one synthetic cannabinoid in free form.
The teachings of Estey, Schou, and Schmidt ‘899 are discussed above.

McCoy teaches the missing element of the combination of Estey, Schou, and Schmidt ‘899.
McCoy teaches synthetic cannabinoids compete with natural cannabinoids as pharmaceuticals. McCoy teaches that for pharmaceuticals, “In order to get the quality needed by regulatory bodies, the only way to do that is synthetically”, while for recreational and nutraceutical uses, cannabinoids produced by plants are preferred (pg 3, sixth and seventh paragraph). McCoy teaches synthetics offer purity and consistency, and further notes that firms obtaining cannabinoids from cannabis plants must contend with impurities in the plant, heavy metals in the growing medium, pesticide residues, and harsh extraction solvents (pg 3, eighth paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of the combination of Estey, Schou, and Schmidt ‘899 to substitute a synthetic cannabinoid for the natural cannabinoid. A person of ordinary skill would have been motivated to choose a synthetic version of a cannabinoid as the specific cannabinoid to include in the composition of the combination of Estey, Schou, and Schmidt ‘899 because McCoy had taught that synthetic versions of natural cannabinoids are preferred in pharmaceutical compositions since the synthetic versions offer increased purity and consistency, do not have potential impurities from the plant such as heavy metals and pesticide residues, and harsh extraction solvents.

Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 81-93, 97-98, 100-101, 103-104, and 107-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82-98, 102, and 104-106 of copending Application No. 16/257,785 (reference application), in view of Schmidt ‘899. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application always recite the natural resins in an amount of 10-40%, elastomer plasticizers in an amount of 8-50% and elastomers in an amount of 3-30%. The reference patent does not recite the limitation of “the one or more elastomer plasticizers varying the firmness of the gum base by inter-molecular chain breaking of the one or more elastomers”; however, this property is considered inherent since the compositions appear to be identical. As such, the skilled artisan would have expected that the compositions would behave identically with regard to the mechanism of the elastomer plasticizer. "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990).
Regarding the limitation of high intensity sweeteners, Schmidt teaches high intensity sweeteners are added in amount of from 0.05% to 1% ([0187]), within the claimed range, in order to improve the taste of the chewing gum product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Examiner’s Response to Arguments dated 11 January 2021
Applicant's arguments filed 11 January 2021 have been fully considered. However, claims 81-93, 97-98, 100-101, 103-104, and 107-109 are rejected under the prior art cited above.

1) Rejection of claims 81-82, 84, 88-93, 97, 99-101, and 103 under 35 U.S.C. 103 over Schou and Schmidt ‘899
2) Rejection of claims 85-87 under 35 U.S.C. 103 over Schou, Schmidt ‘899, and Schmidt ‘935 (EP 1 554 935 A1); 
3) Rejection of claim 98 under 35 U.S.C. 103 over Schou, Schmidt ‘899, and Jarho; and 
4) Rejection of claim 104 under 35 U.S.C. 103 over Schou, Schmidt ‘899, and Van Damme.

The applicant argues that neither of Schou or Schmidt ‘899 teach that the claimed cannabinoids comprise:
a) at least one phytocannabinoid that forms part of an extract;
b) at least one isolated phytocannabinoid in free form; or 
c) at least one synthetic cannabinoid in free form; 
As discussed above, applicant defines according to the Guidance for Industry Botanical Drug Products Draft Guidance, 15 August 2000, US Department of Health and Human Services, Food and Drug Administration Centre for Drug Evaluation and Research (see pg 46 of the specification) as "A drug substance derived from one or 
It is well-known in the art that cannabinoids are obtained by extraction from natural sources such as cannabis plants, and Schou does not teach or suggest that the cannabinoids present in the chewing gum are highly purified substances derived from natural sources, and discloses that mixtures of cannabinoids are useful in the invention, with the only proviso being that the cannabinoid possess a phenol moiety. 
Estey clearly teaches (pg 3) the limitation of “at least one isolated phytocannabinoid in free form”:

    PNG
    media_image7.png
    438
    467
    media_image7.png
    Greyscale


The applicant argues that Schmidt ‘899 does not teach or suggest the limitations above to the one of more cannabinoids. In fact, Schmidt ‘899 is unrelated art since cannabinoids have nowhere been mentioned in Schmidt ‘899.
The Examiner acknowledges the arguments presented, but is unpersuaded. Schmidt ‘899 teaches a chewing gum composition that comprises active pharmaceutical agents, while Schou teaches a chewing gum composition comprising cannabinoids as the active pharmaceutical agents; as such, Schmidt ‘899 cannot be considered either “unrelated art” or “a reference from a technical field unrelated to cannabinoids where the elastomer plasticizers are defined in a different way” (see pg 14 of the Response dated 01/11/2021) since Schmidt ‘899 is clearly the same art, namely a medicated chewing gum, and the elastomer plasticizers of Schmidt ‘899 are defined using the exact language presently claimed (pg 7, [0147]):

    PNG
    media_image8.png
    187
    585
    media_image8.png
    Greyscale


In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

5) Rejection of claims 81-87, 89-97, 99-101, 103, and 107-108 under 35 U.S.C. 103 over Estey, Schou, and Schmidt ‘899; 
6) Rejection of claim 98 under 35 U.S.C. 103 over Estey, Schou, Schmidt ‘899, and Jarho; and 
7) Rejection of claim 104 under 35 U.S.C. 103 over Estey, Schou, Schmidt ‘899, and Van Damme
The applicant argues that none of Estey, Schou, and/or Schmidt ‘899 teaches or suggests all of the limitations of the instant claims as presently amended. The applicant argues that Estey pertains to effects on cultured trigeminal neurons and glia, and does not teach the instantly claimed gum base.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in the previous action, Schmidt ‘899 teaches the claimed gum base and a motivation for using the claimed combination of elements in a gum base. Estey teaches a cannabinoid chewing gum comprising gum base, the claimed amount of high intensity sweeteners and the claimed amount of cannabinoids. Estey does not teach all the gum base elements claimed in claim 81, 

8) Rejection of claims 81-93, 97-101,103-104, and 107-108 on the ground of nonstatutory double patenting as being unpatentable over claims 82-98,102, and 104-106 of copending Application No. 16/257,785, in view of Schmidt ‘899.
The applicant states that “Applicant reserves the right to evaluate and potentially file a terminal disclaimer or otherwise address any double patenting rejection after patentable subject matter has been identified.
Applicant's request to evaluate and potentially file a terminal disclaimer or otherwise address any double patenting rejection after patentable subject matter has been identified is acknowledged. However, the request is incomplete and is not considered a proper response to a rejection. A complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers).  Such a response is required even when the nonstatutory double patenting rejection is provisional.  See MPEP 804. Because applicant's Remarks are nonresponsive to the rejections of record, the rejections are properly maintained and made again.
	

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612